958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Melvin ANDERSON, Petitioner.
No. 91-8085.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 16, 1992.

On Petition for Writ of Mandamus.
Melvin Anderson, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM.


1
Melvin Anderson filed this Petition for Writ of Mandamus seeking an order directing the district court to act expeditiously on his motion for injunctive relief and in his favor.


2
The district court denied Anderson's motion on January 25, 1992.   To the extent that the petition seeks an order that the district court act expeditiously, the petition is moot.   To the extent that the petition seeks an order that this Court compel the district court to rule in his favor by prohibiting forced psychological evaluation or medication, we note that the appropriate forum for Anderson to seek injunctive relief is the district court for the jurisdiction in which he is now confined and the alleged examination or medication is to occur.   Cf. United States v. Charters, 863 F.2d 302 (4th Cir.1988) (en banc) (proper court for review of decision to force medication or treatment is district court for the district in which person challenging forced medication or treatment is in custody), cert. denied, 494 U.S. 1016 (1990).


3
Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


4
PETITION DENIED.